Title: To George Washington from Beverley Randolph, 10 March 1790
From: Randolph, Beverley
To: Washington, George



Sir,
Richmond [Va.] March 10th 17[9]0.

I do myself the honor to forward to you, a letter, lately received, from Colonel Arthur Campbell⟨.⟩ The Executive of this state did not think themselves authorized to take any other step

in this business, than the one recommended in the inclosed letter to Colonel Campbell. I have the honor to be with the highest respect your obt Servt

Beverley Randolph

